*734
ORDER

PER CURIAM.
Appellant Morhans Ngumoha (“Plaintiff’) appeals the trial court’s dismissal of his medical malpractice cause of action for violation of the statute of limitations. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).